Citation Nr: 0841620	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
entitlement to service connection for endometriosis.

2.  Entitlement to service connection for a psychiatric 
condition, to include as secondary to endometriosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to August 
1998 and from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and June 2003 rating 
decisions.  

The issue of entitlement to service connection for a 
psychiatric condition, to include as secondary to 
endometriosis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for endometriosis was denied by a July 2002 rating decision 
based on the lack of evidence that the veteran's 
endometriosis began in service.

2.  The evidence presented since July 2002 includes a private 
medical opinion that there is a good probability that the 
veteran's endometriosis began in service.






CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
veteran's claim of entitlement to service connection for 
endometriosis is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).  

2.  Resolving reasonable doubt in favor of the veteran, the 
criteria for service connection for endometriosis have been 
met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
endometriosis was denied by a July 2002 rating decision.  The 
veteran failed to appeal, and her claim became final.  
38 C.F.R. § 20.1103.  However, a previously denied claim may 
be reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

At the time the veteran's claim was denied, the evidence of 
record consisted of the veteran's service medical records, 
private treatment records, and a VA examination report.  The 
veteran's active service medical records reflected that the 
veteran had a C-section delivery pre-service, a C-section 
delivery while in service, and three operations to remove 
ovarian cysts in service, as well as numerous complaints of 
and treatment for abdominal pain.  The veteran's private 
treatment records reflected that she was diagnosed with 
endometriosis after a diagnostic laparoscopic surgery in 
April 2000 and that she had a hysterectomy without removal of 
her ovaries in May 2000.  Subsequent private treatment 
records reflected that the veteran had been prescribed Depo-
Provera and was still having abdominal pain.  The veteran's 
December 2001 VA examination report reflects the examiner's 
diagnosis of endometriosis with chronic pain, with no opinion 
regarding the onset of her endometriosis.

The RO denied the veteran's service connection claim for 
endometriosis based on the lack of evidence suggesting the 
veteran's endometriosis either began in or was caused by 
service.

Evidence added to the record since the veteran's prior denial 
includes copies of service medical records; the veteran's 
reserve service medical records; private treatment records, 
including a medical opinion regarding the onset of the 
veteran's endometriosis; and VA treatment records.  The 
service medical records are redundant of evidence previously 
considered by the RO.  The private treatment records reflect 
that in January 2002 the veteran had both of her ovaries and 
fallopian tubes removed due to chronic pelvic pain.  
Additionally, a December 2002 letter from the veteran's 
treating physician states that there was a good possibility 
that the veteran had endometriosis while in service.  The 
veteran's VA treatment and reserve service medical records 
reflect her continued treatment for endometriosis and her 
complaints of related pain.

Presuming the newly submitted evidence to be credible, the 
veteran's private treating physician's opinion relates the 
onset of the veteran's endometriosis to her time in service.  
Accordingly, this opinion is considered to be both new and 
material; and the veteran's claim is therefore reopened.  See 
Justus v. Principi, 3 Vet. App. 510, 512 (1992) (evidence is 
presumed credible for the limited purpose of determining its 
materiality).   



III. Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder.  38 C.F.R. § 3.310(a).

At the veteran's hearing before the undersigned Veteran's Law 
Judge, the veteran testified that her in-service 
gynecological symptoms were attributable to her then-
undiagnosed endometriosis.

The veteran's active service entrance physical examination 
report reflects that her pelvic examination was noted to be 
normal, and in her corresponding self-report of medical 
history, the veteran reported having had a Cesarean-section 
surgery to deliver her first child before entering service 
but denied having been treated for a female disorder or 
having had a change in her menstrual cycle.  The veteran's 
service treatment records reflect that in August 1996, the 
veteran had a surgery to drain a left ovarian cyst and for 
lysis of adhesions.  In November 1996, the veteran had a 
pelvic ultrasound due to her increased lower left quadrant 
abdominal pain, after which the radiologist opined that the 
veteran had a tumor (either malignant or benign) on her left 
ovary.  In July 1997, the veteran underwent a second 
Cesarean-section surgery to deliver her second child, and 
several treatment records from December 1997 reflect the 
veteran's complaints of left-sided constant abdominal pain.  
A January 1998 pelvic ultrasound revealed a post-fundal 
fibroid; a left complex ovarian cyst, resolved; and a left 
simple cyst.  Thereafter, the veteran was prescribed oral 
contraceptive pills for pain management.  A February 1998 
treatment record reflects the veteran's report that the oral 
contraceptive pills were managing her pain and that she only 
experienced occasional twinges.  However, several March 1998 
treatment records reflect that the veteran was experiencing 
left pelvic and abdominal pain, and therefore the veteran was 
scheduled to undergo surgery to remove the veteran's ovarian 
cyst and possibly her ovary.  A May 1998 pathology report 
reflects that the veteran underwent surgery in April 1998, 
during which a left ovarian cyst was removed.  The pathology 
report reflects that the veteran had a fibrous thin-walled 
cyst and a nodule that was suggestive of an old hemorrhage.

After service, the veteran's private treatment records 
reflect that the veteran underwent a pelvic ultrasound in 
March 2000, which revealed a mass in her uterus believed to 
be a fibroid.  Thereafter, she had diagnostic laparoscopic 
surgery in April 2000, during which lesions in the upper 
right corner of the cul-de-sac were removed, and they were 
later confirmed to be positive for endometriosis.  In May 
2000, the veteran underwent a hysterectomy but preserved her 
ovaries.  The corresponding surgical report reflects that 
both the veteran's uterus and ovaries were positive for 
endometriosis.  That same month the veteran was prescribed 
Depo-Provera injections to treat her continued abdominal 
pain, and in January 2002 the veteran underwent another 
surgery to remove her ovaries and fallopian tunes after which 
she was prescribed hormone replacement therapy.  

In a letter dated December 2002, the veteran's private 
treating physician reported that he had reviewed the 
veteran's medical records dating back to May 2000, and in his 
opinion, there was a good possibility that the veteran had 
endometriosis while in service when she underwent surgery in 
1996.  The physician stated that while under his care the 
veteran had significant difficulties due to her 
endometriosis.  The physician further stated that the extent 
of her endometriosis at the time of her diagnosis usually 
indicates that the condition developed several years prior to 
the diagnosis.  Additionally, the physician stated that the 
signs of endometriosis could have easily been overlooked 
during the veteran's in-service surgery.  The veteran's 
reserve service medical records and VA treatment records from 
August 2002 through March 2003 reflect the veteran's 
complaints of continued lower abdominal pain; headaches, 
which she believes were a side-effect of her hormone 
replacement therapy; and lack of a libido.

The evidence of record reflects that the veteran's first 
gynecological treatment (aside from obstetric treatment for 
her pre-service pregnancy with no noted complications) was in 
service.  The veteran's service medical records are replete 
with complaints of lower abdominal pain, and the veteran 
underwent three gynecological surgeries to treat her pain 
while in service (not counting her in-service Cesarean 
section surgery).  While the veteran's service medical 
records do not reflect any positive finding of endometriosis, 
they also do not reflect that endometriosis was suspected and 
ruled out.  Moreover, the veteran's treating physician opined 
that the veteran's symptomology in 2000 when her 
endometriosis was diagnosed suggests that the veteran had 
developed endometriosis several years before her diagnosis, 
and the physician further opined that the signs of 
endometriosis could have been overlooked during the veteran's 
in-service surgeries.  Accordingly, resolving all reasonable 
doubt in favor of the veteran, the Board concludes that the 
veteran's endometriosis began in service.  Therefore, service 
connection for endometriosis is granted.

III.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).   Given the favorable outcome of this 
decision, however, a discussion of VA's compliance with these 
obligations is unnecessary.

ORDER

Service connection for endometriosis is granted.


REMAND

The Board finds that further development is necessary before 
adjudicating the veteran's service connection claim for a 
psychiatric condition.  

The veteran reports that her depression began in 
approximately 2000 and is attributable to her service-
connected gynecological problems.  The evidence of record 
reflects that the veteran began VA psychiatric treatment in 
August 2002.  Additionally, the veteran underwent in-service 
psychiatric treatment beginning in February 2003 after 
reporting a history of mental health treatment in her pre-
deployment screening.  The findings from these sessions were 
transcribed in a May 2003 report provided by the veteran 
(rather than the service department), and the report provided 
by the veteran is incomplete.  Therefore, attempts to obtain 
a complete copy of the veteran's service records from her 
second period of active service, including a complete copy of 
this report, should be made.

Additionally, the evidence of record from her second period 
of service reflects a psychiatric diagnosis of a major 
depressive disorder which was considered to have begun in 
1992 (before her first period of service) that was not 
aggravated by service.  At the same time, however, there is a 
suggestion it may be partly attributable to her service-
connected gynecological disabilities.  Accordingly, a VA 
examination is warranted to further address the etiology of 
the veteran's psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  From the Tuscaloosa VA Medical 
Center, or any other VA facility, obtain 
copies of the veteran's VA psychiatric 
treatment records from June 2003 to the 
present.

2.  Obtain complete copies of all of the 
veteran's service records from her second 
period of active service, including the 
veteran's psychological assessment dated 
May 29, 2003 by a Staff Clinical 
Psychologist, Department of Behavioral 
Health, Martin Army Hospital, Fort 
Benning, GA.

3.  Once the above requested development 
has been completed to the extent possible, 
conduct any additional development that 
logically follows (e.g., obtain any other 
record of psychiatric treatment as these 
may reveal to ensure a complete record of 
such treatment is in the claims file), and 
then schedule the veteran for an 
examination to determine the nature, 
etiology, and onset of her psychiatric 
condition.  The examiner should be 
provided with the veteran's claims file 
and should note in the report that the 
file was made available.  Any opinions 
should be supported by a complete 
rationale.  To the extent possible, the 
examiner should opine whether the 
veteran's psychiatric disability is 
attributable to her service-connected 
gynecological disabilities.  
        
3.  When the requested development has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response 
before returning the claim to the 
Board.
        
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


